     Case 4:18-cr-00223-RCC-DTF Document 220 Filed 05/22/19 Page 1 of 3



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
      Assistant U.S. Attorney
 4    State Bar No.: 029708
      405 West Congress, Suite 4800
 5    Tucson, Arizona 85701-5040
      Telephone: (520) 620-7300
 6    E-mail: anna.wright@usdoj.gov
      E-mail: nathaniel.walters@usdoj.gov
 7    Attorneys for Plaintiff
 8                         IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
      United States of America,                                CR-18-00223-RCC (DTF)
11
                             Plaintiff,
12                                                    GOVERNMENT’S MOTION IN LIMINE
              vs.                                        TO PRECLUDE EVIDENCE OR
13                                                    ARGUMENT REGARDING SELECTIVE
                                                               ENFORCEMENT
14    Scott Daniel Warren,
15                            Defendants.
16
             The United States of America, by and through its undersigned attorneys, files its
17
      motion in limine to preclude the defense from introducing testimony, arguments, or other
18
      evidence of selective enforcement. Not only would testimony, arguments, or other
19
      evidence be irrelevant, but they would confuse the issues at trial and mislead the jury.
20
             I.     Discussion
21
             On March 14, 2019, the defendant lodged his proposed Motion to Dismiss
22
      Indictment Due to Selective Enforcement. Doc. 172. The Court accepted the Motion on
23
      April 1, 2019, doc. 186, and the United States responded on April 5, 2019. Doc. 192. The
24
      defendant replied on April 12, 2019. Doc. 194. The Court, at the defendant’s request,
25
      admitted all attachments to the Motion to Dismiss, and the defendant admitted several more
26
      exhibits at an evidentiary hearing held on May 13, 2019. Doc. 207. On May 21, 2019, the
27
      Court denied the defendant’s Motion to Dismiss. Doc. 213.
28
     Case 4:18-cr-00223-RCC-DTF Document 220 Filed 05/22/19 Page 2 of 3




 1           Rule 401 provides that evidence is relevant if “(a) it has any tendency to make a fact
 2    more or less probable than it would be without the evidence; and (b) the fact is of
 3    consequence in determining the action. Fed. R. Evid. 401. Irrelevant evidence is not
 4    admissible. Fed. R. Evid. 402. To be “relevant,” evidence need not be conclusive proof of
 5    a fact sought to be proved, or even strong evidence of the same. United States v. Curtin,
 6    489 F.3d 935, 943 (9th Cir. 2007). All that is required is a “tendency” to establish the fact
 7    at issue. Id. Also, Rule 403 allows the court to “exclude relevant evidence if its probative
 8    value is substantially outweighed by a danger of one or more of the following: unfair
 9    prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
10    needlessly presenting cumulative evidence.”
11           Selective prosecution and selective enforcement claims are undoubtedly related.
12    United States v. Sellers, 906 F.3d 848, 852 (9th Cir. 2018) (citing Lacey v. Maricopa
13    County, 693 F.3d 896, 920 (9th Cir. 2012) (en banc)). Although Federal Rule of Criminal
14    Procedure 12 does not explicitly mention selective enforcement, selective prosecution is
15    noted as a motion that must be filed pretrial because it is a “defect in instituting the
16    prosecution.” Fed. R. Crim. P. 12(b)(3)(A)(iv). It follows that since alleging selective
17    enforcement is, in essence, an allegation of a “defect” in how the prosecution began, that a
18    claim of selective enforcement should be litigated pretrial and not go before the jury. See
19    United States v. Bryant, 5 F.3d 474, 475-76 (10th Cir. 1993) (upholding district court’s
20    prohibition of cross-examination as to how defendant came to be charged in federal court);
21    United States v. Schmidt, 935 F.2d 1440, 1449-50 (4th Cir. 1991) (upholding refusal to
22    give a requested instruction on selective prosecution).
23           Also, since any testimony, arguments, or other evidence have no bearing on the
24    defendant’s guilt or innocence, any evidence or argument going to selective enforcement
25    is entirely irrelevant. See Fed. R. Crim. P. 401 & 402.
26           Finally, allowing the defendant to present evidence on selective enforcement, an
27    issue the Court has already ruled on, would unfairly prejudice the government, mislead the
28    jury, and confuse the issues for trial. See Fed. R. Crim. P. 403.


                                                  -2-
     Case 4:18-cr-00223-RCC-DTF Document 220 Filed 05/22/19 Page 3 of 3




 1          II.    Conclusion
 2          In this case, any evidence or argument regarding selective enforcement is improper,
 3    irrelevant, and would violate the safeguards of Rule 403. As such, the United States
 4    respectfully requests that the Court preclude the defendant from introducing evidence or
 5    making any argument on the theory of selective enforcement.
 6          Respectfully submitted this 22nd day of May 2019.
 7
 8                                             MICHAEL BAILEY
                                               United States Attorney
 9                                             District of Arizona
10
                                               /s/ Anna R. Wright & Nathaniel J. Walters
11
                                               ANNA WRIGHT &
12                                             NATHANIEL J. WALTERS
13                                             Assistant U.S. Attorneys
14    Copy of the foregoing served electronically or by
15    other means this 22nd day of May 2019, to:
16    All ECF participants
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
